Peck, J.
delivered the opinion of the court.
There is no error perceivable in this record.
The act does not declare entries void, if a survey he not made in twelve months: though if a subsequent en-terer had come in after the twelve months had expired, and before the first entry had been surveyed and returned, then the question would have arisen, whether the first entry should be lost to the enterer. Here, how*171ever, the survey was made, and evidence thereby afforded that the entry was not abandoned. The first enterer was the first purchaser from the State, and we will not suffer this purchase to be defeated by construction. The second enterer saw the survey of the first entry returned, and he should have staid his hand.
Let the judgment be affirmed.
Judgment affirmed.